                        Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 1 of 36 PageID: 1140




            (' ..··'/                                                         ·, J. ~-.) -9 (p O          .,. 9'f'C-?: V
                                                                      SOP!!!RIOR COURT OF Nim JERSEY                       •
                                       ,,
                -.
                -   J
                                       ,,'
                                       "


                                STATE OF !
                                             -
                                                  1T              , _,.LAW DIVISION1 BERGEN COUNTY
                                                                 7'    INDICTMENT NOMB!RI S-S:U-88
                                                                      APP. DIV. NUMBER! 5960-94-'1'4
                                                                                                                       ,   i




                                                                                      'l'RANSCRIP'I.' 01!'
                                                               PLAINTIFF,                l?ROCEEDNGS
                                                                                           (SENTENCE)
                                             VB

                                MARTIN BASKERVILLE,
                                                               DEFENDANT.
                                -------------------------------------                                -.   ~
                                                                                                          ·.,   •";,   r
                                BE FOR Et

                                                  BON. TIMOTHY J. SULLIVAN,        J.s.c.
                                                  BERGEN COUNTY COURTHOOSE
                                                  HACKENSACK, NJ, 07601                                           ,,
        (                                         AUGUST 25, 1993

                                APPEARANCE St

                                                  MAlUt MUSELIJ\, ESOo
                                                  Aaaistant Prosecutor
                                                  For tha State
                                                  ALBERT BJ!NDRICIC,ON,, ESQ.
                                                  lulaietant Deputy Public Defender
                                                  For the Dofencant

                                '1'11ABSCRIP'1' ORDl!RED BY1     Lisa Lynch


                                'l'RAIIIOIP'l' PRBPARED BY I     Chr iatopher J. Rossi
                                                                 Official Court Reporter
                                                                 Buc!iron County courthouse
                                                                 Jer1ey City, NJ, 07306
                                                                 201-795-6707




/
.,
    '
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 2 of 36 PageID: 1141




                                                sentence                                  l
,     l              TBE COORT1         State ready, Counsel?
J

      2              MR. HENDRICKSON1           Yes, Judge.
      3              MR, MtlSELt,.t       Ye,, your Honor,      Good morning, Judge.

      •    Assistant Prosecutor Mark Musella on behalf of the State of Nev
      5    Jersey.   Your Bonor, this is the lllltter of State of Nev Jersey
      6    vs Martin Baskerville on indictment s-s2, of the '88 term.                  Your
      7    aonor, at this tiJPe the state moves the sentence of Martin
     8     Baskerville.
     g               MR. BENORIC1tSON1          Albert Hendrickson on behalf of the
    10    Defendant, Martin Baskerville.
    11               TH! COUR'l'1       Mr.   B'endr ickson, have you had an
    12    opportunity to review the pre-sentencing re-port?
    13               MR, BEN1>RiaBON1           Ye,, I have.
    14               'l'B!!! COOR'l'1   &ave you diacuased it?        Mr, S.skerville,

    15    you reviewed it? Mr. Baskerville,               ~~v• you?
    lli              MR. IINIEERVILLE1          Ye,, I have,
    17               'l'B!l COOR'l'1    All right.      Mr, Hendrickson, are there any
    18    changes, deletions, or corrections?
    19               MJl, BBJIDRiaBONt          Yes, your Honor,      On   the pre-,entenc:e
    20    infl!at1gation report, I don't recall the exact pa9e, but it
    21    1ndieatea that he'• been in            Nev   York in cuatody there aince
    22    1987.   'fllat'• not true,          B• vent to Bn York fro• lift Jersey in
    23    1989 and vaa tried in Nev York.in 1989, in Septelllber, and
    24    sentenced in Septeaber of 1990,              So that he ha• been in the Dana
    25    Morrow State Prison (phonetic> in Clinton, 1'19¥ York, since
         Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 3 of 36 PageID: 1142


                                                                                                   •'



                                                        sentence                                                       2

                   septeldler of 1990.          Re has been in custody since hi• arrest on
     ~
              l

              2    thi• Ntter, but he waa not in New York in that: period of time.
              3                '1'R! COllRTt    Well, he waa        inpr ieoned in New York 'When?
              4                MR. HENDTUCKSON1        In September of 1990.                       'l'bat was when
              5    he was sentenced.
              6                TIIE COURT,      But he was on trial, he went on trial
              7    there, didn't he?
              8                MR. l!El'1DRIC1tSON1   Yea, he went in New York in 1989, was
              9    tried, apparently, in 1990 and sentenced.                         Is that correct?
             10    November 3rd, 1990, was when he waa--

            11                 'M!Pl COUR'l'&   Be was in Berqen county Jail.
            12                 MR. BENDRICltSONt Since, I believe, the 26th of                                                 •
            13     December.
            14                 TSE COOR'l't     25th they have him down there.                          He was
            15     visiting, supposed to be Chriatmaa Day, I think he was visiting
            16

            17
                   Liaa, that•a wen he vaa apprehended, so he geta credit for that
                   day.   He stayed in priaon until 1988.                    la that correct?
                                                                                                                           I
                                                                                                                           '
            18                 NR, D!IDRlCJSONt       Yea, Jlldge, until--
            19                 D, BA11DRVILLB1        March of 1 89.
            20              1111. BIIIDllICISO'!h     Until March of 1989.

I
!
            21
            22
                            TBI cotJR'l'1

                            MR. BMl1'.BRVILLJJ1
                                                Karch 7, 1988, it haa down here.

                                                      Narch of         I   UP•

!
s
'!
            23
            24
                            'l'BI COORT1

                   were on bail, you bailed out.
                                                I remellt)er, Mr. Baakervil~e, I think you


            25                                        Bo, I didn't•

~
                            MR, MSltDVILL!t
E

                                                      - ----,..,s.c,,;.=G~i~'-"'13iil>;·Ol>%<l!-l!iinr1li!Wl!il~~---
                                                                                                                   ·---,
         Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 4 of 36 PageID: 1143

                                                                                     '\ .

                                                                                                         iif'i:/•·




                                                       sentence                                      3

-,          1              'l'BE   COCR'l'1   You were in jail.
-   .J

            2              MR. BP.S1tERVILLEt          I posted a '10,000 bail,             No, a
                                                                                                           ;~tij
            3    $25,000 bail, March, I think it was March 11th of '89, and I was                         ~i{bi
                                                                                                           ;'.·if~


            4    re-arreated June 28th, '89.             Not    •ss,   1   89.   I never made no
            5    bail.   ffhen I finally 111ade the bail is when bail was reduced and
            6    I vent out in March of         1   89, not    •ss.
            7              'l'BE COVRTt       we•re going to have to get that straight',
                                                                                                         r.~
                                                                                                         ::r;;:v$,i.

            8

            9
                 111ake sure we have it right,
                           MR. SIIS1tERVILLE1          'Cause, if that was the case, I
                                                                                                         ii
                                                                                                         4~~
                                                                                                         C;>!@,
                                                                                                         ~!;~
                                                                                                         ,~i~· ,~_-;:
           10    wasn't even indicted, then March 11th I was no billed.                        I never

                                                                                                         ~
                                                                                                         rfl._;_,_
                                                                                                         ,, .
           11    made bail from there, I atill had three case• open,
                                                                                                         i"
          12

          13
                          'l'H!l COOJIT1

                          MR, BASKERVILU:_1
                                              We'll have to find out.
                                                       •cause December 25th, when I got
                                                                                                         I
                                                                                                         li
                                                                                                             .


                                                                                                          ,ri!
                                                                                                                 -



          1,     locked up I wasn't even hardly arraigned, March of '88, on the                          '~
                                                                                                         ·"'1·''
                                                                                                          ~):-_
                                                                                                         .!.,·
                                                                                                         ,iw,,.
                                                                                                         '.c~).(1
          15     casea yet.    It hadn't gone to the Grand Jury yet, so I didn't
          16     get out in 'BB, it was the followinq year.                      I did over 18 months    fl
                                                                                                         J·&
                                                                                                         I,~_
          17     in that county jail, I know that for aura, right upatairs,
                                                                                                         !t
          18              TBB COORT1          All right, what I'• 9oin9 to do, Mr.                       "

          19     Hendrickaon, 11 reserve on the jail credit that'• due Mr,
          20     Ba1kerTill• umil we get a report as to hi•- llhen he vaa
          21     released, there see111 to be an error in here,                    I'• not going to
          22     Nke a deciaion on that and he •a preaenta,c:11 10• information here
          23     that thi1 11ay not be accurate, so I'• 90in9 to wait on that,
          2,     but we'll proceed to sentencing.               Anything el••?
          25              MR. H!lWDRICJSOlh           No, other than the queation of the
                                                                                                         •
Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 5 of 36 PageID: 1144

                                                      ·-   -   --   - ·- - -    - --      - -   -


                                                 sentence                                       4

        1    jail credits, Mr. Baskerville does not advise me that there are
        2   any otller error• in the pre-sentence report.
     3                TBE COCJRT1       I'll    hear on sentencing, Mr. Hendrickson.
     .                MR. fl!NDRIC!!SON1         V•ry wll.          '?here 111ig-ht be a question
     5      on gap t1N.
     6                '1'11!! COIJRT1   'l'bat•s another state, there's a case right
     7      on it.   Be's sentenced in another state, I'• having a case like
     8      that that involved someone 1s serving time 1n another case, in
     9      another state, he's not entitled to gap time.
    10                MR. B!NDRIClSON1          Unfortunately, that'• also           my

    11      understanding.      Your Honor, Mr. !!askerville--
    12                MR. MUSELLA1        Judge, I hate to interrupt Mr.
    13      Hendrickson, but I think .under the court rules the State has
    14      filed an extended ter• papers, your Boner, and t underst1nd a
    15      hearing must be held before we can proceed to sentencing.
    16                'l'B!! COtlRTr    Yes.

   17                 MR. MUS!LI.A1       I    juat want to, I gueaa, perbapa-
   18                 'fD COURT·,       I'll add-res• the      record.      !'here has been an
  . 1,      application Mde by the State for an extended tera and Jn
   20       hearinv your reaarka, Mr. Bendrickaon, it'• the State•a burden
   21       to go forward first.
   22 ·                                  Judge, I think juat a bearin9. At the
   23       bearing two thlnga auat be decided.                (A) I think the Court must
   24       decide llllether the State haa c011plied vi1:h the procedural
   2!       aspec:ta of the extended term, that ia 'lllletber Mr. Baakervlll•
                                                                                                          .,
                   Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 6 of 36 PageID: 1145

                                                                                 ' .
                                                                                 '      _ ·r-e11
                                                                                                              .

           n
           L
               "
                         l
                                                            -sentence

                              qualifies for an extended term.     That's under 2c14.C-6e, your
                                                                                                      5
                                                                                                          I
                                                                                                          '


                                                                                                          ~
                                                                                                          ;
                                                                                                           .
                                                                                                          ·,
                                                                                                              ,
                                                                                                              .
                                                                                                              .




                         2    Honor.
                         3               At the hearing we must establish that he la in fact

                         •    eligible for an extended term, toilet grounds we're 1110vinq
                         5    forward,    so, perhaps, your Honor, I can just lay the
                         6    groundwork.    First and foremost, I did file the papers within 14
                         7    days of the conviction of Mr, Baskerville.      'n'aat IIUSt be done
                         e    accordinc; to court rule, I have it written out, Judge, if you
                         9    just bear with me, JUdqe, pursuant t_o court rule 3121-.Cd
                       10                I did file the extended tera paper within l.C daya, I
                       11     served a copy of the papers on the Court, I served a copy of the
                       12     papers on Mr, Hendrickson,     Mr. Baskerville vas also personally,
                       13     hand delivered a set of the papers in the Bergen County Jail and
                       14     the original was filed with the County Clerk.      'ftley•re time
                       l!     staJDpecl, July, looks like 14th, 1993.
                       16                'l.'bis vaa-- All these extended tera papers v.re
                       17     personally served on the aforementioned individuals,         Your
                       18     Honor, that is in keeping with the court rule,         I thinJI that,
                       19     again, Mr. Baskerville vas convicted on July 1st, 1913, so the
      }
      ~                20    State did in fact file the papers within 1.C days.
      ..
     ,.




II
                       21                Next point, your Honor, the extended ter• papers set
 i                     22     forth the fact the state is seekin9 an extended tera a9ainst Mr,

 .                     23    114akerv111e on the basis that he is a persistent offender,
''                     2,    Persistent offender criteria is set forth in 2Ca.C4-3a.         'ftle
',
                       25     criteria, your Honor, are as follows,      rirat, tbe State au•t
iff
ii
~

                                                                        ----~-~·=--
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 7 of 36 PageID: 1146

                                                                  '\ .




                                              11~ntenco                             6

               ahov that Mr. Baskerville vaa at leaat 21 years old at the time
1          l

        2      of the crime in the present eaae.      PSI, your Honor, ind1eatea
        3      that Mr. Baskerville ia presently 38 years old, your Honor, the
        4      crimes allegedly occurred in 1987, he was over the age of 21 at
        5      the time.
        6                  Your Boner, the second criteria requirement ts that he
        7      was convicted of two separate cri11ea on at least two separate
        8      occ:aaions within 10 years of the conviction.     Your Honor, both,
        9      again looking at the PSI, Mr. Baskerville baa at leaat two pr tor
      10       ind_ictable convictions.    One was for theft, he receiffd two
      11       years Probation fro• JUdge Madden.
      12                '1'h11 arrest waa on 12/26/86 and he vaa convicted and

      13       sentenced, your Honor, on January- Strike that. On Dece111ber
      14       3rd, 1986, your Boner.     'l'be arrest waa on January 25th, 1986, he
      15       was sentenced-- And sentenced in 1986.     '!be PSI does not 11&ke

      16       clear that date.
      17                5-vertheleaa, your Boner, on•·· SubaeqUent to the
      UI       cr1• in question, the arrest for the cr1N in queati'"', h• we            ,.
      19       also arrested tn Nev York for felony aurder and robbery, fir•t
      20       degree, on AUCJUat 15th, 1989, and he vaa in fact convicted on
      21       that cri•, your Honor, and he rec:•ived lG year• to life.      'l'hat
      22       ia subaequent to the crlM in question, hawewr, year Honor, it
      23       attll qualifies as a prior conviction. !he c:aae on point with
                  \                             .
      24       re9ard to that, if Nr. Hendrickson ahoald raise that arguareY1t,
      25       is State vs Mangrella 214 119V Jersey Super. at 437.
         Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 8 of 36 PageID: 1147
                                                                                  ..
                                                                                  \




                                                            sentence                                  7

ri               l              'l'Bl!l CO!lR'l'1   Bow   about State vs Mangrella at 214      tTew
L   .J

                 2   Jersey Super. 437 Appellate Division 445, have you read that
                 3   case?
                 4              MR. NOSELLA1          Yes, your Honor, I just cited that to the
                s    court.
                6               TBB COUR'l'1        ffllat about it?
                7               MR. MtlSELLA1         That case basically states that
             e       although-- In effect, what that case states is Nr. Baskerville
             9       has a prior conviction for an arrest and a crime that occurred
            10       before the present case which he's being sentenced today and
            11       we're counting that as a prior conviction.               Also he has a
            12       subsequent conviction for a crime ll'hlch occurred after t~ date
                                                                                                          'j
                                                                                                          '
            13       of the cri111e 1n thin case, however, Mangrella says since he's
            14       sentenced your Honor can use that as a prior conviction and
            15       count that as a second conviction for purpose• of estende4 term
            16       sentencing.
            17                  '1'1fB CODR'l'a     Suppose it's on appeal?
            18                  lffl .• MO'J!LU.1     Your Honor, it'• a final conviction, as
            19       far u    I know.

            20                 '1'BI COOR'1'1       Sentencing Judges may consider any judgaent
            21       entered prior to sentencing, which f.a what you'r• uyinq.
            22                 MR. !fflSILU.1         Right.
           23                  '1'BB C::OOll'l'1    Provided there la no pending appeal or
           24        right of direct appeal that 1111y not be espired.                PendinCJ appeal,
           25        I think the case says that, Mangrella.             Get .. Jlangrella 214 Nev
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 9 of 36 PageID: 1148
                                                                          ' .
                                                                          '
     ·-----------------------------
            .    -
                                                                                                   ·;.~~~~


                                                      sentence                                 B

                Jersey super. 437.           Ky understanding of the law is that even
~
       l
       2        though he has been convicted of the murder charge in New York,                     '<11
                                                                                                   I%t~
                                                                                                   ··'t¥]?

                                                                                                   ~~
       3        if tt•s under appeal, my understanding--
       4                  Mil.   BBNDRICKSON1         It ts, your Bonor, that was an issue         /~
                                                                                                   ,·;t,:ro/r
                                                                                                   J}i
       5

       IS
                at Sands prior to trial,
                             TB!! COOR'1'1    'l'hat • s why t have in my mind, in the Sands         ;1
      1

      8

      9
                issue I declined to allow the State to use that if Mr.
                Baskerville took the stand because it had been under appeal.
                'nle salll9 issue is raised now.         '!'he Court, my understanding of
                                                                                                   I,.•
                                                                                                   '
                                                                                                   ~~     '
     10         the law, is prohibited from using that for purposes of extended                    }:
     11         term.   I can use it for purposes of sentencing,
     12                  MR, MUSBLLAI          Yes,
     13                  'l'BB COOR'l's      Mr.·Musella, because the law !a clear on
     14         that, I can consider it even though it's under appeal for
     15         purposes of sentencing, but for purpoaes of an extended term, if
     16         it's under appeal I may very well be prchf.b!ted,               Let •   just
     17         cheek the ease again here,
     18                  It'• elear •accordingly, we hold that the persistent
     19         offender criteria ellbodied in 2C144-3a require• neither offenses
     20         to baff occurr-4 nor judqmenta to have been entered prior to the
     21         offense tben before the Court for sentencing.•            11bicb 1• 111hat we
     22         have her•.     •And, provided that the other critaria ellbodied in                 ,-
     23         2C144-3a are aatisfied, that th• Trial Court c:an consider any
     24         •jud~nt• entered prior to sentencing provided that there ta no
     25         pending appeal or right of direct appeal,•
     Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 10 of 36 PageID: 1149

..
                                                     sentence                             9

r,             1             I can consider it for purposes of persistent offender
L    ~

            2      and in this case ~y understanding is that the particular offense
            3      that the State is relying upon, which ts the murder conviction

            •      in the State of Nev York, which is referred to in peragraph five
            5      of th• affidavit that baa been submitted by Mr. Muaella, that
            6      Mr. !Saskervilla vas convicted of murder in the second degree and
            7      sentenced to 16 years to life in Nev York state Prison and seven
            8      years to 21 years for, I guess first degree robbery and second
            9      degree robbery, five years running concurrent to each other..          Sc
           10      my understanding of the lav is that I ccnnot consider that--
           11               MR. MUS Et.U..1     Okay, your Bonor •
           12               '1'BB COORT1      For persistent purposes.     I can consider it
           13      for purposes of sentencing.
           1,               MR. MUSBLLA1       Your Honor, I would have an application
           15      then at this ti11e.     AB I indicated at trial, your Bonor, the
          16       only infor•tion I received with retard to t:he appeal vaa that a
          17       notice vaa filed.     Your Honor, he was convicted in 1990, this
          18       vas a 1981 cri•, he baa never filed any briefs, nothing fur·ther
          19       ha1 been don•.
          20                I do not know the status of tb• appeal at this thie,
          21       your Honor, and I would lilte ti• to inquire into t:hat, perhaps
          22       if I can take a ride over to Nev Tork personally because I
          23       called over there on several occasion• and t did not receive
          24       satisfaction with retard to the status.           I think if Mr.
          25       Baskerville baa filed no br iefa and nothin9 has aoved forvard
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 11 of 36 PageID: 1150
                         ...
                        . ,~ \,1. '-:~
                                                                           '
                                                                           '


                                                  sentence                                      10

                with regard to that appeal the State can certainly inquire or
~
           l

           2   make reco111mendations to New York authorities to dismiss the
           3

           4              'l'BE COtJRTt     Only if there•s-o An appeal haa been
        5      di111Dlased with prejudice will I consider that.                And   the fact
        6      that he hasn't filed briefs and the fact that Nev York has not
        7      gotten around to put it from here to there, I mean, that's the
        8      syatn, we knew this back in July when the Prosecutor knew-- In
        9      fact, the same argument you raise now you raised at that time,
       10      saying we can use it because he didn't file briefs.                    I said
      11       unless it's dillllisaed with prejudice he ia, under that rule,
      12       he's protected and that's the        s.111111   thin9 I would say here.
      13                 Unless we can find or you can produce, and you should
      14       have produced it today, today's the day of sentencing, that he
      15       is a persistent offender and that the appea.l protection that he
      16       had at the ti .. of trial, and you have infor .. tion to present to
      17       this--Cour.t that that appeal has ti.en dioissed with prejudice
      18       and he has no lcn,Jer that right, I'• not going to accept it, t•~
      19       not 9oin9 to tiff you tiJDe to get it.
      20                 An extended tora ii • very aer lous request by the

      21       Prosecutor.          I can't even give an extended te~ without your
      22       request, in JIOat cases, ao tt•a a burden that•• on tbe State and
      23       th• State had chose to do it and the file i• tiael.Y for this
      24       request, I have no quarrel with that.     11Ut I do find that there
                                                                              ,
      25       has been no pi::oof subllitted by the State that the nrder


                                                                                                     I
            Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 12 of 36 PageID: 1151




                                                           sentence                                   11

                        conviction 1n Nev York is no longer under appeal, so I'm not
    '
    - ..I
                    l

                    2                                           We will proceed, unleaa the
                3       State~ Unless Mr. Hendrickson has anything he wants to say.
                4                 MR. l!!NDRICKSON1       No, your Honor,? agree with your
                5       ruling.
                6                 'l'BE COOR'l'r    You don't want to give him any more time to
                7       look for it.
                s                 MR• l!ENDR:tClSONr      No,
                9                 'l'BE COOR'!' 1   Without the murder charge in Nev York is
               10       you.r application aa a p<1rsi11tent offender viable? 'l'here '• only
               11       one conviction in the past and 111aybe two, but they wre both
               12       aentenc:ed on the sa111e day, is the way I see it.            I th1nlc weat
               13
               14
                        criteria is that there has to be two.           '11te Defe11dant is a
                        persistent offender if he was convicted on two occasions at
                                                                                                           -
               l!       different tillles, 'Which, I guess, he could technically-- We could
                                                                                                           .•
               lS       consider that application, that is the theft charge in January
               17       25, 19119, befor• JUdge Madden., -he was sentenced on that on the
               18       very •a.. day,       It aeema like tt•a the poasession of a forged
               lS       cheall and larceny by deception before JUdge N..ScJen.            lie ·received    f
               20       tvo year• Probation.         It seema that they were both at the same
               21       day that he v11• sentenced, on April 24, 198'7.          Do   yGU ••• that?
               22
               23                 '1'BB COIJR'l'1   I think th,ey wre at the . . . ti•. '!'hat
               24       certainly 11 a consideration the Court vill ..te.              After that
               25       the next indictable offense would bo the one that•• presently
j
        Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 13 of 36 PageID: 1152

                                                                                 \




                                                           sentence                                     12

                    before ua and then after that the nest one would be the 111urder
    ~           l
                2   conYiction that is under appeal.              So to cut through the      lllll&e,    I
                3   do not find that the Defendant is eligible for or fit• the
             .      criteria for an e:i:tended tet111.          Now   we'll proceed with the
             5      sentencing.
             6                  MR. l!l!NDRIC1tSON1        May it please the Court, your Honor,
             7      Mr. Baskerville stood trial before you in July and your Ronor is
             e      entirely familiar with the facts as they were developed at the
             9      trial.    I think also your Honor's fasiliar with Martin and I
            lD      think it would be safe to say that he's definitely a type                   A

            11      personality, rather a hyper individual, but, JUdge, he'• not
            12      here to be sentenced because he's a hyper individual.                   Re'• here
            13      to be sentenced for a crime that the Jury found hia guilty of
            1,      CORmlittiftCJo
            15                 It'a a little bit different in this situation, when you
            16      go over so111e of th• aggravating and mitigating factor• because
            17      in moat instance• ve have a client wtio•a not in jail or bas a
            18      relatively short aentenc:a and one can alwaya say that certainly
            19      th•r•'• • risk that he would commit another cri••                IIUt
           20       notvithatandillfJ the fact that bi1 felony 11111rder conviction 1• on
           21       appeal, he'• aervin9 a rather lonq sentence, 11 year• to life.
           22       So that, at      •CJ• 38,     the likelihood of hia coaittin9 another
           23       crime 1a •iCJftiflcantly dlllinished in view of the tiaa that he's
           24       facing in jail at this point and he hasn't had a reversal of hi•
'
           25       conviction for a      IM'II   trial.    so I think that at this point one
1
          Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 14 of 36 PageID: 1153




                                                       sentence                                  13

    n             l   can say that there's a significant likelihood that he's going              to
    L J
                  2   be spending a long thie in jail on that case, so the risk of his
                  3   COlllllitting another c::rillll! is significantly diuin!shed, as I had
                      said.
               '
               5                '!'he need to deter.    Well, your Honor, there's always a
               g      need to deter.    I think it a person is serving a sentence 16 te
               7      life, that does carry a ce_rtain amount of deteranc::e with it.
               8      Also, as Martin has pointed out, he's completed some courses,
               9      narcotics anonyiaous, behavior modification, things to te11Per his
              10      tendency to resolve confrontations in a violent manner.              I think
              11      that he has used his ti11e in jail well.         Your Boner, I don•t
              12      think it'• difficult to totally eli•inate a person's hyper
              13      personality, but Martin does see,a to hav• things under control.
              14
              15
                      'l'herefore, I think that the need to deter his also ia sometlhat
                      diminished.                                                                     I
              16                Nov, your Boner, on the mitigating eide, I would point
             17       out that the things that I've just said should be, although
             18       tbey•re not specifically listed ss mitigating factors, they're
              19      tbere.   Nartin baa a child who will auffer by a lengthy
             20

             21                MR• USDllVII.LI! t   '1'llo •

l            22                u.   BERDJllO:SOth   'l'llo?    All right, tvo cllildren.    Ue

I            23       still has a wife that will auffer froa his incar~ration.              Your
             24       Bonor, I think tbat the fact that thi• is a firat degree crime
u            25       in itself carri.. an eztre..ly heavy aanction and? would ask
Q
'
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 15 of 36 PageID: 1154



              -
                .:::,):~~jifiJ1:1~};t;jJi•'' '.':"\'.:                     •\
     ----------------------------------·
                                                   sentence                                  1,

       l     the court, baaed on that, to temper the use of its sentencing
J
       2     authority with mercy.           Does it serve a useful purpose to pile
       3     on, on top, a heavy burden of the one that's already there?
                         I think, your Honor, that the fact that nobody waa
       '
       5     aerioualy injured in thia matter, notwithatanding the fact that
       6     there was a high speed chase, that a mini11111l sentence of 10
             years would be sufficient.
       'e               Then you must address yourself, I'm sure, to the
       9    question of whether it should be concurrent to the Nev York
      10    State sentence or consecutive thereto.                 Your Honor, as I
      11    indicated, at 38 years of age, if he geta cut he's going to be
      12    aane,i,here in his 40•, your Bonor, I think that the aging process
      13    does take over on all of .us.                I don't feel that it serves a
      14    useful purpose, to impose a consecutive sentence on this matter
      15    and I would request: that. the court not do so.
      1,                'l'BJ! COIJR'!'t   Mr. Baakerville, do you want to say
      17
      11                Nil. IWIK'l!RVILU!:1      Yes, I do.     can I atand up?                  [.
      19                '1'BB COOll.Tt     Yea, please.
      20                111. IASt!RVILt.!1        P!rat of all, I'd like to apol09ize
      21    to Ni•• Mc!ven on behalf of th• perpetrator in t.hia crime.
      22    hint ttiat the perpetrator couldn't ti. here today                  I'•   l•ft with
     23     tho bur~n of apologising in hi• ti.half.                I'd alao like to thank
     24     IIY Lawyer for a1aiatin9 •            to the beat of h1a ability. Your
     25     Honor, there are aitigatin9 and aggravating and a!t!gattng
                    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 16 of 36 PageID: 1155

                                                                                 '
                                                                                  '


                                                                                                  15

            r,            1    factor• in this caae.    Both Mr. Muaella took an oath and you
            L   ~


                          2    took an oath to ui:tiold justice,   When a person tells an
                          3    inconaiatent statement or per1on tells a lie, it's a big
                         4     difference.   And an inconsistent statelM!nt can't be proved by a
                         s     fact, but a perjured statement can be proved by the fact, wen
                         6     the facta are in front of your Honor.
                         7              I'll state that Officer Ryan, who states that a car was
                         8    coming at him at 40 mllea an hour, he pulled out hie gun, he
                         !I    disdlarged at a car and the bullet ta in the right front lover
                        10    quarter panel, down by the pcnel, be couldn't have done that
                        11    shot like that, it'• impoaaible to be behind that Cllr and it
                        12    coalng at 40 and the bullet going at 150.
                        13              He c011111itted perjury, your Honor. and there'• no way
                        14    phyaically that bullet could be in the right front door ln the
                        15    lower quarter panel.     'l'he only way it could happen ia th•t the

                        16    bullet waa ahot fro• a diatance or that the car vaa still and
                        17    the distance made the velocity of the bullet drop low.
                        18              1111en you look at the•• pictures, your Boner, there's a
                        19    clean, atraigbt hole. no angles, no jaga. so that vas a
        i               20    atraigbt lhot and the ballet dropped down there.        Ba vaa never
       i
      :!
     'g
      {'/
                        21    behind the ear,   Nhen you tell one 11• you have to tell another
  '~, X

                        22    to cover up for tbe other lies that you told and thia case
  ~
  rl
  Ii                    23    should have never went before• .nary.     tt should haw been
  ~
 JJ
                        24    strictly• JUdqe trial. your Bonor, butt couldn't take the
.l!!                    25    chance of 901119 before the JUdge because of the atata•nts that
i
tr.
~
"'
          Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 17 of 36 PageID: 1156

                                                                     .
                                                                     -: ·••
                                                                       ~~-    ..    1
                                                                                     '\ -




                                                                                   ,·


     •

                                                    sentence                                                16

                       you inade to me on March 25th and if you look at my sentencing
     :J            1
                2      report here, you even told me yourself, you said the case that
                3      you have with Marcus Ali and all them has nothinq to do with
                4      this, but they're right here in my sentencing report today,
                5      there's room here, Marcus Ali 1• 1n my sentencing report, but
                6      they have nothing to do with this, they're not my co-defendants.
                7                Under 404Cb) law when they indicted me on this of-ten-ff
                s      and the other 13 counts, the other 10 counts that I was no
                9      billed on, Lisa Polak is in there at !bby'• Shoes (phonetic>,
               10      cashing checks.   '?his prejudiced my indictment.                  'ftley   should
               11      have went with a superseding indictment, but the state waa too
               12      cheap to do their job, they should have superseded indictment,
              13       took it back.
              14                They prejudiced my caae by presenting              111e     with a case
              15       that had nothing to do with this.    I was acquitted on 10 ccunts,
              16       but yet they toll ee they're not prejudiced, but if you o~ned
              17       to page right here, here's Marcus Ali a1,Pin and you're the JUdge
              18       that sentenced hi• to 20 to 40, 18 to   3,,   and at their

              19       aentencincJ, I have nan articles that show they iaplicated                      11111 1111

              20       tho lllooter.
j             21                Toa pointed it out to•, the aoat aignificant part.
I             22       During the a1D181tion I learned ao mc:h froa yoa becaa1e you gave
I
';
              23       the Jury a teat of evidence •N1 you nic1 that tb:I.•. teat vaa if
~             24       yoa wnt to bed at night and you looked out the window and it
B
~             25       vaa snowing, when you 110ke up in the aorning it IIOQlc1 be evident
           Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 18 of 36 PageID: 1157




       '                                                        sentence                                 17

                     l    that. it had snowed all night because there's snow all over the
       C
                     2    ground.
                     3               I took the sa111e test and I applied it to you.               You made
                     4    a statement of fact to         11e   and evidence around it that you we,re
                     5    the Judge in the trial with Marcus Ali and this-- 'flle sallll! facts
                 6        that are here, show that it had to be impartial here.                A   Juror
                 7        seen me in handcuffs and shackles.               Going out.   You told the
                 8       Officers yourself make sur.e that when you take Mr. Baskerville
                 9       out today that no one sees him •cause -                don't want another            '

                10       incident like that.
                11                  'l'he nest a.y my Lawyer's with • , we step outside
                12       there, they see me in shackles again.               You Ir.now what happens?
                13       We   CON   back here, you have a cure.            You're the Judge that bas
                14       the cure for this and there's only one cure that could give me a
               15        fair trial and that was to put the alternate in vbo never seen
               16        me in the trial, you refused to do that too.

               17                   Your Boner-, l feel that a guilty •n wovld ask for

               18        leniency, bat in the interest of justice, the facts that remin,
               19        I aak that yoa sentence me in reqarda to vhat really happened

               20        and now I understand llllat went on, I Jn1ov I'• beinq punilhed for
               21        aoaethinq other than llhat•a happening right here today.                  'l'hank
               22        you.
ali"           23                   '1'tl!:   COtlll°l1 'l'hanll you. State. You a,y    be •••ted,     Mr.
I
(j             2.f       llendr 1cllaon.
               25                   Mlt. K11S!I,Ua      Judqe, I t~ink t will addresa tlie
!
~
Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 19 of 36 PageID: 1158




                                      s1rntence                              18

  1    aggra'lllting and mitigating factors under 2c144-1.    With regard
  2    tc 'llbat Mr. Baskerville haa just put before the Court, all I can
  3    say, your Honor, 1a that the Jury heard the evidence in this
  ..   case, I think it was a fair trial, I think we did everything to
  s    insure that Mr. Baskerville would not be prejudiced.        I don't
 6     think he waa in any way and I think the JUry found him guilty,
 7                 I think, your Honor, the 1DOSt damaging evidence against
 8     Mr. Baskerville, your Bo-nor, was--hh denial with regard to being
       at the scene.     Officer Jackson testified, your Honor, t:H!fore the
10     Jury and I think, quite frankly, the Jury believed her, that she
11     knew Martin Baskerville and she identified Mr. Baskerville aa
12     the driver of the car, also as tha individual who got out of the
13     car, fled, and wrestled with her,
14                 So I think Mr, Baskerville in effect inade the Jury make
15     a decision \lhether they believe Officer Jackson or ..tlether they
16     believe hia and they believed Officer Jackson.      once he's placed
17     :!.n that c:ar, your Honor, it'• clear he waa the individual who
18     robbed Mi•• Mcl!wen and the individual liho drove t.\e vehicle in
1,     the direction of th.-. Of OffiC11r Jackson and the other Officer
20     froa 'l'eaneck.
21                 so, your Bonor, I think that the evidence waa
22     owr'llhel11Jnq with re~rd to Mr. Baakerville'• quilt and again he
23     qeta up here today and he denies hia guilt and he atatea he'•
24     innocent.    Your Honor, the aggravating factor5 with reqard to
25     Mr. S.akerville are clear, your eonor, and I think there are
       Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 20 of 36 PageID: 1159




                                                        sentence                               l !I

r,              1   five of them.
L _.
                2                 I think, your Ronor, this case, the risk-- Strike that.
                3   'l'he nature and circumstances of the offense is relevant •. This
                     is a crime of violence, your Bonor, but more than that, this was
                '
                s   a crime where Mr. Baskerville, in a few minute•, assaulted
                6   approximately, your Honor, four separate individuals.
            7                     Not only did he steal the pocketbook from Miss McEwen
            8       in a purs@Lsnatch assault type robbery from behind, took the
            9       purse and ran, he ran through the alleyway, he was confronted by
           10       Officer Jackson, she told him to halt, he got in his car and he
           11       drove in the direction of Offif;l!r Ryan.         And Officer Ryan was
           12       clear, your Honor, that he was in fear for hie life.            Be was
           13       almost: struck, he jullped .out of the way, that'• wby he fired the
           1,       weapon into the side of the door.
           l!                     So not only did he aasault Hiss McEwen, he, within a
           1,       IIIAtter of    seconds   then assaults Officer Ryan.    Without giving it
           17       a second thought, he drives the vehicle through the streets of
           18       'l'eanec:k.    W.   heard, your Bo nor, there was a h 1gb apeed-chas_e_,
           19       total diare91rd for any pedeatriana or anyone in th• area, he
           20       atrtll:•• ano'".her police car driven by a third Officer, he
           21       continues to drive, he crashed the vohtcle, be 9et111 out of the
           22       vehicle and now h• stru99lea and wreatlea vitb Officer Jackson,
           23       pullhea her to the qroand and runa. So 11bat "          have here is a
           2,       total diar4NJard for the l*v•
           2!                     '.l'he nature and circUNtancea of thia offense, your
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 21 of 36 PageID: 1160




                                           sentence                             20

            Ronor, shows an individual who's desperate, an individual who
J      1
       2    will not be caught, who will not be taken alive, so to speak, at
       3    any coat.     'l'hia is a man who assaulted four people within a
            matter of seconds and gave it no thought at all, your Honor.            It
       's   waa clear 1n hie 11ind he vaa going to get avay at all costs, so
       6    I would ask you to take that into consideration in this case.
       7                I think that the second aggravating factor is the risk
       9    that Mr. Baskerville vlll commit another offense.      Your Honor,
       9    when Mr. Hendrickson says he's 38, you know, he's serving a long
      10    sentence, he's not going to get out 'til he's 40, and we don't
     ll     have to worry about Mr. Baskerville, your Honor, with all due
     12     respect to Mr. Hendrickson, that's rubbish.
     13              Thi• man has been involved with the law aince 1978.            I
     14     count, your Honor, a total of 25 arrests.      Be baa disorderly
     15     persons convictions, all dttaling with theft.     we have burglary,
     16     we have bad <:hecks, we have stolen property, we have assault, we
     17     have larceny, these are all arreata.
     18              ~ny of the•~, your Honor, uer~ diaai•••d, aany be wao
     19     acqaltted at trial, but thHe are dieorderly peraon•
     20     c:on,rlctlona, four of thea, petty larceny in tbe l!romr, •i11Pl•
     21     aaaault in MUnlcipel Court, po•••••ion of stolen property in
     22     Municipal Court, and carrying a concealed weapon.
     23              Now, your Boner, that 1• alao 10Ntbin9 ~at atrikea •
     24     when I look at Mr. !askervill•'• PSI.     Be hu- 'ftlere it mention
     2!5    of a halll5gun in hlti11Dre, Maryland, awaiting cUapoaition.       we
           Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 22 of 36 PageID: 1161




                                                     sentence                               21
    ...,       1     don't have the outcome of that, but he was charged with
     .J

               2     poaseaaion of a handgun, two counts.       '111en we have his
               3     disorderly persons conviction for carrying a concealed weapon.
                              'ttle case in question, your Honor, deals with an armed
               '
               5     robbery, the car in this case was used •• a weapon, there can be
               6     no doubt that the car was useo as a weapon, and, finally, your
               7     Honor, we have this murder conviction, felony •urder in New York
               8    where the individual, it's my understanding, was shot to death.
               9    So there is soll!e type of thread of violence running through Mr.
              10    Baskerville's past in the PSI and, your Honor, weapcna, runs a
              11    thread of the use of weapons or possession of veapona.alao runs
              12    through Mr. Baskerville'• history in hia PSI and hia previous
              13    involvement with the law.
              1,              I   think that 11111kes him a dan9er to aociaty and    I   think
              15    that your Honor should strongly vei9h the risk that this
              16    individual will    be   engaqed in future cri11inal activity and     r say
              17    that, your Honor, again ~auae Mr. Baskerville del!Onatrated
              18    that heh.. no reftpect for the law and that he would not be
              19    caafht on that date, ao that 1• a risk he'll en9a4Je in future
              20    activity if be ia allowed to leave prison.
              21              A• a yQJn9 un, at 38 is a young aan, year Honor.            Be
              22    ia serving• hoaicide sentence in lift York, a le119thy homicide
             23     sentence, but, your Honor, that 11, according to Nr.
              2,    Baskerville, that la on appeal and Nr. Rendrietaon lllkea the
             25     argumnt, well, he'• 9oin9 to do a 10119 ti• for that, but -
j
l
         Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 23 of 36 PageID: 1162

                                                                              ..'


                                                      sentence                                 22

                      c:an•t bank on that, your Honor.        I don't think the people of the
       :-1      l
                2    State of   New   Jersey should   be   placed in   a   position 'Where we're
                3    going to give Mr. Baskerville the benefit of the doubt and c:ut
                4    hi111 a break because he's in a long ti111e on se91ethin9 else.
                5    We're here today to insure that Mr. Baskerville will not get out
                6    of prison as a young man.
                7               Your Honor, t•111 going to c:ite to you the prior record,
.,j'
~}
                8    the prior record aggravating factor 'Which t just set forth on
                9    the rec:ord.     I'm going to also, your Honor, aak you to c:onaider
               10    tbi.a. was a c:rime C:llll!lll!tted against Polic:e Officers, that•,
               11    aggravating fac:tor number eight.        Defendant c:omaitted the
               12    offense against a Pol1c:e Officer or other Lav Enforcement
               13    Offic:!al ac:t!ng in the perfor1D11nc:e of his duties vhile in
               14    uniform.
               15               Your Honor, again, he assaulted three Polic:e Officers
              16     within a utter of sec:onda and did not effn flinch, did not even
              17     give it a second thought.        Officer Jackson, who knew him, told
              18     hia to atop, he drove in the direction of Officer Ryan, allloat
              19     striking hia with a vehicle, which waa driven at• high rate of
              20     apeed in re-werae and he struc:k a third or he struck a vehicle
              21     driven by a Police Officer, that'• a third Police Officer.              So I
              22     would aak you to conaider ag9ravatin9 factor nuaber eight.
              23                Tour Honor, of course, agqravatin9 fac:tor number nin•
              24     applies, the need to deter this Defendant and other• from
              25     er19a9in9 in this type of activity.         tour Honor, tbi• waa
              Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 24 of 36 PageID: 1163



                                                                                   ''




                                                         sentence                                  23

    r,              1    reckless activity, there were people, there could have been
    I..   ,

                    2    other innocent people injured because of Mr. Baskerville 1 s
                    3    conduct that night in hia attempt to flee and again, your Honor,

                    •    I'll state for the record it waa an act of a desperate 111&n on
                    5    that side.
                    6               Your Sonor, mitigating factors in this case, I do not
                    1    see any.     I would 90 so far as to say, your Bonor, the reverse
                    8    of IIIOSt of the 111itigating factors is in fact the case.         Your
                    9    Honor, we c:an•t say his conduct neither caused nor threatened
                  10     serious harm or that he didn't contemplate that.
                  11                It's clear by hia actions that night, your Honor, that
                  12     he knew that he could have caused serious hara to people and he
                  13     did not care, so that cannot     be   said.     Be did not act 12nder any

I                 14
                  15
                         strong provocation.      'nlis was a cri11111 of theft, there was a
                         thread of theft through his cri•inal bietory here.             It's a theft

I                 16     cri•, your Honor, he needed money.            'ftlat ia certainly not a
                  17     strong provocation.
                  18                Ko   substantial ground tending to excuse his conduct.
                  19     Tllo •letia certainly didn't induce the cri.. froa Mr.
                  20     Baskerville.     'l'bere•e been no compensation.      le atanda up today
                  21     and he says he'• sorry for Mi•• Mclven becaua• aoaeon• else
                  22     robbed her.     Your Honor, it'• clear that Nr. Baskerville waa the
                  23     perpetrator ln this case, sot would alao argue be showe no
                  24     remorse.   Be 9eta up here a9ain today and he denies hia guilt in
                  25     the face of ownbelalnq evidence.
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 25 of 36 PageID: 1164




                                            sentence                              24

           1             The n.fendant•s conduct waa the result of circumstances
~
        2      unlikely to recur, your Roner, again I cited for you that there
        3      ia • riak of engaging in future activity.     I don't believe that
        4      is the case.   Bia character and attitude, again, your Boner,
        5      does not apply. so I would aublllit to you tbere are no
        6      mitigating factors with regard to Mr. Baskerville, we have five
        7      aggravating factors.
        8                'l'hat•a not a balancing test, State vs Roth and Rodge
        9      tells that the nature and circumstances is certainly the moat
       10      serioua aggravating factor that you JIii.iat consider, your Honor.
       11      I would ask yqu to conaider the seriousness of the offense with
       12      regard to sentencing !Ir. Baskerville.   '1'hi11 waa a aerioua er ime, ·
       13      people could have got inj_ured and there were at leaat four
       14      victima in thia case.
       15                I would alao ask you, your Honor, to weigh heavily,
       16      although thia alleged bcsicide conviction 1• on appeal, thia ia
       17      a hoaicide convtc::tion, a ..n was killed, Mr. Baakerville was
       18      comrtc:ted by a Jury, I think that 111 an a99rawtin9 factor.
       1,      'fllat prior conviction alone ta an aggravating factor, your
       20      Boner, llhicb you must take into consideration when nntenc:inq
       21      Nr. lla•kerville.
       22               '!'he State asks that you deter Mr. Baskerville, that you
      23       protect the people of the State of Mew Jereey againat Mr.
       24      Baskerville.   I tb1nk it ta clear that the a99ravatin9 factors
      25       clearly and substantially 011tniqh tbe aitigatin9 factora.       It'•
     Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 26 of 36 PageID: 1165

                                                                  '
                                                                   '



                                            sentence                               25
-,        l   clear that the preponderance-- Strike that, your Honor.       It's
.J

       2      clear that the presumptive term of 15 years should be adjusted
       3      upward to 20.
       4                This is a first degree cri111e, the State ll\OVed for an
       5      extended tera because the State had a good faith basis to
       6      believe that Mr. Baskerville 111 a persistent offender anc:I that
       7      Mr. Baskerville should have received an extended term, but for            11


       8      technicality that he filed an appeal, but the appeal has now
       9      been pending for five years, nothing has been done, I don't
     10       know, your Honor, if New York authorities are to    be   blamed, if
     11       the system ls back-logged or 'ldlatever, but Mr. Baskerville, your
     12       Honor, is-- Certainly would have qualified for a persistent
     13       offender baaed on the nature of his conviction• and the nature
     14       of his prior record.
     15                 It's a serious prior record, he'a a violent llllln, so I
     16       would say he received a break in that regard.     But, your Boner,
     17       I would ad: you to adjust the pre11m11ptive upward to 20.    I would
     18       aubmit to the Court that since the aggravating factors clearly
     19       outvei9b the aitigatinq factors, there are none, the aggravating
     20       factor of hardlbip on hia faaily, your Honor, he's been
     21       incarcerated for years now, he'• not everi- Be vas not,•• far
     22       as I understand ~rOII the l'Sl, living witll hi• wife.   I do not
     23       know the nature of any support that be was 9ivin9 to her at the
     24       ti...   It'• clear that he was invol\'Od with Lisa Polak to some
     25       e:atent, so I don't know llhat hardship, if any, voal4 be on h1a
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 27 of 36 PageID: 1166




                                             sentence                           26


]      l   vif• and children and again that is a hardship that all criminal
       2   Defendants and their family imnure, so I would ask you also
       3   sentence Mr. Baskerville to a period of parole ineligibility as
       4   well.
       5                 It's clear the aggravating factors substantially
       6   outweigh the mitigating, I would ask your Honor for one half, 10
       7   years period of par0-1e ineligibility and, your Honor, I would
       8   also ask that this sentence be consecutive to the sentence in
       9   New   York.
     10                  we don't know 'ffi&t's going to happen with that sentence
     11    in N- York and again I do nf!lt think it would 1>41 fair under
     12    State vs Yarbough, your Honor, to give Mr. :Baskervilie the
     13    benefit of the doubt.       'l'his is a separate crime, occurring on a
     14    separate date, in a separate state, involving four separate
     15    victiH, he should not be given a concurrent sentence, it simply
     16    does not~ Simply is not a situation ,mich calls for
    . 17   concurrency.       I think that the easi.. t thint that your Honor
     18    will do today is sentence him consecuti..,.ly.      Finally, your
     19    Boaer, I would ask for 20 ywars New Jersey States Prison, 10
     20    years without parole.

     21              TBB COUR!'1     'ftiank you.
     22              MJt. J!!1'iD•Io:soN1   Judge, I would point out tbat the
     23    pre-sentence investigation report indic.tes that Mr. Baskerville
     24    is ... rried in March of 1991 at the S.rgen County Jail anne: and,
     25    in addition, your Bonor, Mr. !askervill• bad thr.. outstanding
                     Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 28 of 36 PageID: 1167

                                                                                                  '
                                                                                                  '


                                                                        sentence                                27
                 •
             !I                l   matter•, actually four, and was here for those 11111tters.              Be was
             L       J

                            2      shipped off to Nev York before they could be completed.                 I don't
                            3      know that he vaa actually here AOO at that time, but if that's
                            4      correct he 11111y have very wells ground of appeal on this
                            5      particular case as not having been disposed of during a prior
                            6      AOD time.
                            7                  'l'BB COURT1      'I'hat•a all conjecture.    I   mean, that's
                            8      speculation.
                            !I                 MR. lJBNDRIC~ON1        .So   that, your Honor, in teru of
                          10       concurrent or consecutive, tt•s very possible that but for an
                          11       error that was made aeveral years ago this matter could have
                          12       been disposed of at that          tillll! as   well.
         I                13                   'l'B! C:OOR'1'1   With regard to other 111attar• before the

         j                14
                          15
                                   Court regarding the Defendant, Mr. Baskerville, there is a
                                   1110tion, interlocutory decree that was subsitted by Mr.
                          16       Ba•kerville pro •e, received by the County Clark's Office on
                          17       July 19th and received by my office on Auguat 3, 1993, llhere he
                          18       mat•• a aotion for an interlocutory decree, •tating that on
     ~
                          19       JIil,-. ~1ically llhat be'• regueating 1• that on July 29, 1993,
  t'
                          20       a Jaror, Jaror number two, in this trial, be stat••, •aeen Nin
                          21       the hallway with four Officer• around .. and in handcuffs and
                          22       199 irons and in full viev of the Juror.               '1'he uid Juror nen me
                          23       thia way juat b9fore he went into cleliberationa.•
                          24                secondly, be aaya •that on March 25th, 1993, Mr.
tl                        25       1renar1ek1on•, bi• tavyer, •filed a motion to ha•• JUdCJ(I Salliven
i1
[!~
~~
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 29 of 36 PageID: 1168


                                                                       ''
      ----------------------------
                                                                                        28

             remove himself from the case because he made derogatory remarks
1       l

        2    and showed me, the Defendant, in open court that he was
        3    prejudiced against the Defendant right from the start of this
        4    case.•
        5               'I'hird is that again •on June 22, 1993, another motion
             was filed against .JUdge Sullivan to step aside for relllllrks he
        7    made about a case that had nothing at all to do with this case
        8    at hand.    '!'he Defendant was before Judge Sullivan in January,
       9     1988, and was found with a no bill and released.               '11le Judge kept
      10     asking and making derogatory statements and showed clearly in
      11     open court that he was and      1a   prejudiced.•
      12                These are iasues that are properly addressed before the
      13     Al)Pl!llate Division.   The' 1110tion is hereby denied for any

      14     interlocutory appeal.       'l'bey•re not timely and they're not
      15     subject to this Court'a ruling.         I made my ruling r~arding each
      16     one of these issues at the tiae.        'l'he   Defendant'• right to have
      17     the Appellate Divieiori review those rulings and the reasons I
      18     set: forth durin;; trial.
      19                How, with ret1ard to another iaaua, indic:t•nt nUllber
      20    S-1144-88 la a pencUn9 •tter befor• thia Court.                 Sine• th•
      21    Defendant 1• on AOD, th• ti• of 180 daya la runnin9.                 'ffle State

      22    baa 11ade • requeat that that tt .. be tollecll until v. ..ta trial
      23    date. 'the papers have been 11ub11ltt~ on the paper• thuselwa.
      2,    Without any further ado, the Court hereby 9rants that motion and
      25    holda the t:l• for the ACD to run.
            Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 30 of 36 PageID: 1169


                                                                                    -..... ~.- ...•


                                                      sentence                                          29

        1       1                In fact, the state has indicated that Mr. Baskerville
        J

                2    rec.i~-- '!'he State of Nev Jersey received Mr. Baskerville in
                3    New Jeraey on January 8th, 1993, and his 180 days technically
                .    expired on July 6th, 1993.        On   July 21 the Defendant waa on
                5    trial before thi1 court for another indictment, s-524-88.                        Trial
                6    began    on July lat, 1993, reaulted in a guilty verdict on July
                7    6tb.     I'm aorry, resulted in a guilty verdict a couple days
                8    later.
                9                MR. MOSELLAr     July lat, Judge.     'l'he guilty verdict vaa

              10     July lat.
              11                 Tn COtlRTr     July lat.    we started trial on June 21 and
              12     then July lat waa the guilty verdict.           on July 6,   Defense
              13     counsel, Mr. Albert Bendrickacn, was on trial before Judge
              14     Arthur Minuakin on an unrelated case, on another case, and was
              15     unavailable for trial.·
    J
              16                on July 12 the State requeated the tolling of the AOD,
              17     aa Defense Attorney waa not available for trial.             I adjourned
              18     t!le indlctMnt until July 19th, 1993, and then I algned an
              19     ordar, canaent order, tolling the ti1111t until August 18th, until
              20     this particular week, and tho Court bu beim-- 'l'hen there was a
              21     vacation in between of three veeka.
              22                fll• Court h••   now reviewed the utter, there ere no
              23     Juror• a'ftlilab:&t ft tbia ti•, it'• b1poaaible to c:ontinae the
                                                                             ..
              24     caae, the indictaent llbich ill'f'olfta indictNnt number S•l144-8S,
              25     and a• soon •• th• court bu the ti• available to try that

J
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 31 of 36 PageID: 1170




                                            :sentence                             30

       1    particular caae it will set that date.          so, therefcre, the tillle
J
       2    for the   AOD   haa been tolled until such ti111e as the Court will
       3    set a date, as soon as we have an o~n date for that particular
            case.
       '
       5               Now, with regard to t:he sentencing today, Kr.
       6    Baskerville, would you please stand.          I have reviewed the

       7    pre-sentencing report.      l have also-- t'll address the one issue
       8    that you raise with regard to Mr. Baskerville and Mr. Marcus
       9    Ali.    l told you from the beginning that their particular case,

      10    I understood to be separate and apart.
      11               They are not in any considerations in thia Court••
     12     sentencing at this time nor baa it been·any consideration by
     13     this Court with regard to your trial. 'l'hat you were na..d in
     14     the same indictment as the particular Mr. Baskerville and Mr.
     15     Ali vas a c:hoice that the State made.        However, each one of
     lS     these indic:t-nts had been sever~ and they wre tr led
     17     separately.
     18                In fact, Kr. Bailey vaa tried separately in a separate
     19     trial. Kr, Ali vu tried separately in a separate trial, and
     20     Mi•• Pola~, I believe pled guilty,          In fact, aha testified
     21    againat you in this particular- on behalf of the State. And
     22    then you were tried aeparately, all of vbicb waa at different
     23    ti-•.      I have ravieved your a9qravatin9 and Mitigating factora.
     24    You vere found quilty by a Jury of a~d robbery.in the first
     25    degree 1114 aggravated aaaault in the fourth d•9l'•• and re1iating
             Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 32 of 36 PageID: 1171




    '                                                      aentence
    •                                                                                             31
;--,
L       .J
                      l

                      2

                      3
                          arrest in the fourth degree.


                          find to
                                      The trial, as I reviewed it and presided over it, I
                                     be a   fair trial.   Again, that's an issue tbat certainly
                                                                                                         ,~
                                                                                                       .;_




                   ..
                                                                                                       iI'
                                                                                                             ~
                          can   be   reviewed by the Appellate l)ivi1ion, but I find that the
                                                                                                             '.
                   5      presentation by the state was fair.         'l'here was nothing to
                   6      prejudice you in any way, ay finding.                                        I
                  7                   Officer Jackson identified you aa the particular
                  8       individual she aaw runn!n9 from the scene of the purse snatching
                                                                                                       I
                  9       into her car, she chased you, she chased you around a tree, ilhe
                 10       had-a111Ple opportunity to view you and knf.'lil you, she knew you
                 11       before, that you were known to the Officers.         Officer Jacltson
                 12       ID'd you, identified you, the Jury accepted that identification,
                 13       and found you guilty beyond a reasonable doubt of first degree
                 14       anied robbery.
                 1$                   As I review your past record, your prior criainal
                 15       record, I find it's eztenaive. '1'here'o 25 arrests since 1978,
                 17       eight of vhictt ha.. been convictions.       'l'here'• one pending
                 18       char99, which I have just made reference to.         one of the
                 19       COll'f'lctlona in the past is a very serious cri,. froa the State
                 20       of 11ft rorlc of aurder and araed rc>bbery and rc>bbery, second
                 21
                 22                   '!'he sentence hu been impoaed, lf years to life.        Even
                 23       without that particular conaiderat1on, and it'• on .appeal, even
                 24       without that, the Court, even considerinq the 111rder charge, I
                 25       voald •till find tbat yoa are a r1at to CClellit another offense.
    Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 33 of 36 PageID: 1172


                                                                    '\ .




:
                                                sentence                           32
•
                You have a lon9 history, arrests and involve,,.nt with the law,
~          1
           2    thl• involved a high speed chaae.      As the Prosecutor indicated,
           3    there•• a need to deter you and other• froa this criminal
           4    behavior.     Anything but incarceration would send the wrong
           5    mesaage to others.
           6                And, of course, number eight, the offence that you
           7   Clllllllitted was against a Police Officer '*'ile the Police Officers
           8   were acting in their duti•a, in their c:a~c:ity •• Officers
           9   exhibiting evidence of their authority and Officer Jackson, of
         10    course, was in uniform.      'l'hose are the a9gravatin9 fact:ora that
         11    r   find.
         12                 r look to the mitigating factor• and r really find
         13    none, Mr. B.11akerville.    I conclude that the aggravating factors
         14    in your case substantially outweigh the mitigating factors and I
         15    find it clear ana convincing, you are a danqer to the public.
         IS                on the first degree, as t •ntioned, I have      •4• a
         17    rulin9 that the State 1• not entitled to an eztended ter• aa a
         18    peraiatent offender because I do not find that yoa fit the
         19    Cl'iteria of persiatent offender, aa t would ace~ it.         It'• a
         20    ~i•eretlonar:, Court~ In thia Court and I will not i111oao an
         21    e:rten69d tera.    However, I do find th• ag9ravetln9 factor•, aa I
         22    nid, aubatantlally outveigb t11,e aitigatint factors and the
         23    pr•auaptive tera for count five of a fir•t &tc;rr•• aurder-- rtrat
         24    degree robbery, ar111ed robbery, ia 15 year• in State•• Prison.
         2!5   'ftlat•a th• pceauaptive tera.
       Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 34 of 36 PageID: 1173




                                                     sentence                                           33

I           1                    Since I find that the aggravating factors outweigh the
.• "
            2     mitigating factors, I will impose the-- Place you in the -custody
            3     of the CC111111i1aioner of Corrections for a period-- In the State

            •    of New Jersey tor a ~riod of 20 years, the maxima on count
            5

            6                    On count six, the 111xi1111111 sentence for rea1ating arrest

            7     is 18 montha.        It'• a fourth degree crime and I will inipose the
            8    -niax   of 18   110ntha on count seven.     '!.'he lllll:11hu111   sentence for,   I

            9    g1.1eaa this ia resisting, aggravated assault, 111hich ia cG1nt a1x
           10    and seven, both of which are         18   month•, fourth degrees.             I will
           11    sentence you to the maxiau11 of 18 months on each.
                                                                                                             .,
           12                 Nov, these particular count five, aix, and seven                               '

          13     sentence• llhall run concurrent to each other and the entire
          1•     sentence ahall run consecutive to the sentence you are new
          15     serving in New York.          I will-- •90 Victill8 of Violent Cri..a

          16     CoJBpenaation.
          17                  I will evaluate the jail credit you•re entitled to, aa
          18     yoa     presented earlier on and I will infla·tigete vhat you are
          19     entitled to •1th regard to this particular ca1e and I will 9iv.
          20     yoa that.        You have a r19ht to appeal thi1 1entence within 4S
          21     day•, if yoa do not 19ree with it. ?f you cannot afford an
          22     Attomey for the purposu of appeal you ccn apply to the l'llbl1c
          23     Defe~r'• Offic:4t for aa1iatance. Anythin9 elt• froa tho State?
          24                 • • IIIBILLAI     JUdge, 1111 it 11Y under1tancli119 tbat
          2S     there•, no period of parole inelt91bility.
     Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 35 of 36 PageID: 1174

                                            *' i!
         ---------------------------------~---                                                 7


~




                                                     sentence                             34
'
                           THI COtlRT1        No, I '111 not iinposing any period of parole
:1           l

          2      ineligibility.       Consecutive to what he's serving in New York.                i
                                                                                                   I

          3      Althougts my finding is that he substantially outveigtsa, because
                                                                                                   J
          4      of tbe length of the record, et cetera, but I do not find him to
                                                                                                   f
          5      be warranting a parole ineligihility.           I do not find that.               I

          6      Thank you, Gentlemen.
          7               MR. BASJ:ERVILLE1         'ftaank you, Mr• Sullivan.
          8               Mll. BBNDP.ICKSON1        Thank you, Judge.
          g               'l'l!E COIJR'l.'t   Mr. Baskerville, good luck, I'll see you at
        10       the next trial, lll8ybe.
        11                MR. BASJ:ERVILLB1         Yea.
        12
        13
        14
        15
        16
        17
        18

        19
        20
        21
        22
        23
        24
        25
Case 2:18-cv-09873-CCC Document 13-5 Filed 12/05/18 Page 36 of 36 PageID: 1175




                              CER'l'IPICAT!



                I, CBRIS'1'0PIIER J. ROSSI, c.s.R., License NUlllber
      XI01395, an Official court Reporter in and for the State of New
      Jersey, do hereby certify the foregoing to be prepared in full
      co111pliance with the current Transcript Por11111.t for Judicial
      Proceedings and ill a true and accurate transcript of IIIY
      stenographic notes taken in the above aatter to t:he b..t of
     ability.
                                                                         my   '  I




      ~T.~f~{SfJ
     Cbri•topher J. Roa•i, c.s.R.
     Official court Reporter
     Budaon County Courthouse
     595 Newark Ave. (rooa 504)
     Jersey City, NJ, 073015
     201-795-6707
     date,   9/7/95




                       - •.




                                     ··=~
